ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                             )
Munilla Construction Management, LLC         )       ASBCA No. 60664
                                             )
Under Contract No. W912EP-13-C-0008          )

APPEARANCE FOR THE APPELLANT:                        Karl Dix, Jr., Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Joshua R. Holmes, Esq.
                                                     B. Seth Johnson, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Jacksonville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 6 October 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60664, Appeal ofMunilla
Construction Management, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals